Citation Nr: 0406602	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for stomach cancer, 
claimed as a result of exposure to ionizing radiation, for 
accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
ionizing radiation.  

3.  Eligibility for Dependants' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from September 1990 to July 1991.  He served 
in support of operations in Southwest Asia from November 1990 
to June 1991.  The veteran died on July [redacted], 2001.  The 
appellant is the veteran's spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The appellant filed a notice of 
disagreement in October 2002.  The RO issued a statement of 
the case in January 2003 and received the appellant's 
substantive appeal in February 2003.  


FINDINGS OF FACT

1.  The veteran died in July 2001 from secondary bleeding 
from stomach cancer.  

2.  At the time of his death the veteran had pending a claim 
for service connection for colon cancer, claimed as due to 
exposure to ionizing radiation.  

3.  At the time of his death service connection was not in 
effect for any disabilities.  

4.  Stomach cancer was not present in service or within the 
first post service year.

5.  The veteran was not exposed to ionizing radiation during 
service.  

6.  There is no causal relationship between the veteran's 
fatal stomach cancer, first shown to be present many years 
after service and any incident of service, including claimed 
exposure to ionizing radiation.  

7.  There is no probative, competent evidence of record 
establishing a nexus between the cause of the veteran's death 
and service-connected disability, or any other incident of 
military service. 


CONCLUSIONS OF LAW

1.  Stomach cancer was not incurred in or aggravated by 
active service, nor could the disorder be presumed to have 
been so incurred, such that the criteria for a grant of 
service connection for stomach cancer for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.1000 (2003).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2003).

3.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has not been 
established.  38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the appellant's claims for 
service connection for stomach cancer for accrued benefits 
purposes, service connection for the cause of the veteran's 
death and eligibility for Dependant's Educational Assistance 
pursuant to 38 U.S.C. Chapter 35, and that the requirements 
of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the September 2002 rating decision and the January 2003 
Statement of the Case, the RO advised the appellant and her 
representative of the basic laws and regulations governing 
her claims and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of March 
2001, May 2001 and October 2001) have been afforded 
opportunities to submit such information and evidence.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id at 
422.  

In the present case, the veteran submitted his claim for 
service connection for stomach cancer in October 2000.  In a 
March 2001 letter, the RO advised the veteran to identify 
evidence showing exposure to ionizing radiation.  In a May 
2001 letter sent to the veteran and in a October 2001 letter 
sent to the appellant, pursuant to the VCAA, the RO advised 
of the types of evidence that necessary in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  In addition, they were informed 
of his responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, in the May 2001 letter, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate his claim, including complete authorizations to 
obtain VA and private medical evidence.  The statements of 
the case issued in January 2003 advised the appellant of the 
evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notices 
in May 2001 and October 2001 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, supra (preadjudicatory VCAA 
notice and the content of the notice requirement).  In this 
context, it is well to observe that all the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement, as 
well as any error in not providing a single notice to the 
appellant in covering all content requirements, was harmless.  
See 38 C.F.R. § 20.1102 (2003) (harmless error).

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service 
connection for stomach cancer received by the RO in October 
2000, the veteran did not identify any physicians who had 
treated him before, during or since service.  However, the 
veteran later submitted private treatment records.  Moreover, 
as discussed below, the RO made numerous attempts to verify 
the veteran's claimed exposure to ionizing radiation.  The 
Board finds that additional efforts in this regard would be 
futile.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, supra.

II.  Factual Background Applicable To All Claims

The veteran's service personnel records are of record.  In 
pertinent part, they reflect that the veteran served in 
Southwest Asia from November 1990 to June 1991.  His military 
occupation specialty was an ammunition specialist.  The 
veteran's service medical records do not show complaints or 
treatment for a stomach condition, gastrointestinal condition 
or for stomach cancer.  A service discharge examination in 
June 1991 was essentially normal.  

In October 2001, the veteran filed a claim for service 
connection for stomach cancer due to exposure to depleted 
uranium.  Submitted with his claim were oncology records from 
the Medical College of Georgia.  They reflect that the 
veteran was initially seen for treatment in January 1999 with 
complaints of epigastric pain for over one year.  In February 
1999, the veteran reportedly felt much better but still had 
some gastroesophageal reflux.  He was prescribed Pepcid.  He 
was seen again for treatment in July 2000 with complaints of 
recurrent stomach pain.  

In September 2000, he underwent a surgical exploratory 
laparotomy with colon resection.  Specimens obtained revealed 
gastric cancer.  In October 2000, the veteran underwent 
chemotherapy.  A March 2001 letter from his treating 
physician indicated the veteran had a large ulcerated stomach 
mass and a 2.6-centimeter lymph node in the gastrohepatic 
ligament.  His treating physician indicated that he initially 
responded to chemotherapy.  However, an endoscopy in March 
2001 showed extensive tumor involvement in the stomach.  

In a statement received by the RO in March 2001, the veteran 
contended that stomach cancer was the result of handling 
ammunition coated with depleted uranium.  He alleged, that as 
an ammunition specialist, he handled, without gloves, 
numerous types of ammunition, all coated with depleted 
uranium.  He reported that he did not have any pre or post-
service exposure to radiation.  He smoked since 1984.  

In May 2001, the RO contacted the National Personnel Records 
Center (NPRC) and requested any service personnel records 
showing exposure to radiation or radiation risk activity.  

On July 8, 2001, the veteran died.  The death certificate 
noted an immediate cause of death as secondary bleeding from 
large stomach cancer.  No autopsy was performed.  

In July 2001, the NPRC responded that there were no documents 
of record showing exposure to radiation or radiation risk 
activities.  

In October 2001, the RO wrote the Defense Threat Reduction 
Agency and requested verification of participation in a 
radiation-risk activity and requested a dose estimate.  A 
November 2001 response indicated that radiation and exposure 
histories other than those exposed during World War II or 
during atmospheric nuclear tests were beyond their purview of 
expertise.  

In July 2002, the RO contacted the Army Radiation Standards 
and Dosimetry Lab with regard to verification of the 
veteran's participation in radiation-risk activity and 
requested a dose estimate.  In an August 2002 letter, the 
Army Radiation Standards and Dosimetry Lab indicated that it 
was unable to locate any records showing the veteran's 
exposure to ionizing radiation.  

In August 2003, the appellant's representative submitted an 
article from the Canadian Broadcasting Corporation that 
listed frequently asked questions and answers regarding 
depleted uranium.  

III.  Service connection for Stomach Cancer for Accrued 
Benefit Purposes

Pertinent regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 C.F.R. § 3.1000 (2003).  Certain 
accrued benefits may be payable upon the death of a 
beneficiary, based on the evidence on record at the time of 
the veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  

Although claims for accrued benefits are separate from the 
claims for service connection that the veteran filed prior to 
his death, the accrued benefits claim is  "derivative of" 
the veteran's claims and the appellant takes the veteran's 
claims as they stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applies.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Where a veteran who served 
for ninety (90) days or more during a period of war or during 
peacetime after December 31, 1946, develops lung and/or colon 
cancer to a compensable degree within one year after 
separation from service, the disease may be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 
3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  The term "radiation-risk activity" means 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II, resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).  

Further, a claim for service connection may be based on 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based on exposure to 
ionizing radiation, it is established that a radiogenic 
disease first became manifest after service, and was not 
manifest to a compensable degree within any presumptive 
period as specified in 38 C.F.R. §§ 3.307 or 3.309, the 
following factors will be examined:  (1) Whether the veteran 
participated in an activity would have exposed him to 
ionizing radiation (determined by making an assessment of the 
size and nature of the radiation dose); (2) whether the 
veteran subsequently developed a radiogenic disease, as 
recognize by statute; and (3) whether the disease first 
became manifest within a specific period after radiation 
exposure.  38 C.F.R. § 3.311(a), (b)(5).  The determination 
of service connection based on ionizing radiation is then 
made under the generally applicable service connection 
provisions, giving due consideration to any opinion provided 
by the Undersecretary of Health or an outside consultant.  38 
C.F.R. § 3.311(f).  Service connection will not be 
established if there is affirmative evidence to establish 
that a supervening, nonservice-related condition or event is 
most likely the cause of disease.  38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R.  
§ 3.303(d); 3.311(b)(1).  

In this case, the appellant contends, and the veteran 
previously contended during his lifetime, that the veteran 
handled depleted uranium ammunition during active duty in 
Southwest Asia.  They allege that such handling led to the 
development of stomach cancer.  

The record shows that he was initially diagnosed with stomach 
cancer in September 2000.  The Board initially notes that 
stomach cancer is a "radiogenic disease" that may be 
induced by exposure to ionizing radiation.  See, 38 C.F.R. 
§ 3.311(b)(2)(i)(ix).  Thus, the second and third factors set 
forth in 38 C.F.R. § 3.311 have been met.  The question turns 
to the first factor; that is, whether the veteran 
participated in an activity would have exposed him to 
ionizing radiation.  In this regard, while the veteran and 
his spouse contend exposure to depleted uranium, and while 
his service medical records reflect that the veteran served 
as an ammunition specialist, attempts to confirm exposure to 
ionizing radiation or obtain a dose estimate have not 
resulted in any evidence of exposure.  As such, the Board 
finds no competent evidence to show that the veteran 
participated in a radiogenic risk activity or was otherwise 
exposed to ionizing radiation.  

The Board has considered the veteran's contentions made 
during his life and the appellant's contention with regard to 
the contention that stomach cancer is the result of either 
his service or exposure to radiation, however, the United 
States Court of Appeals for Veterans Claims (CAVC) has made 
clear that a lay person is not competent to provide evidence 
on matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, the Board has considered whether stomach cancer is 
directly due to the veteran's active duty military service.  
However, the competent evidence shows that stomach cancer was 
not manifested in service and there is no competent evidence 
of record relating stomach cancer to the veteran's active 
duty service.  As such, service connection, on a direct 
basis, for accrued benefits purposes, is not warranted.  
Accordingly, there is no basis for a grant of direct service 
connection for the veteran's fatal stomach cancer, as the 
disease did not have its onset during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Further, there is no basis for a 
grant of presumptive service connection for stomach cancer, 
as it was not manifested to a compensable degree within one 
year after his separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

IV.  Service connection for the Cause of Death

In regard to the claim for service connection for the cause 
of the veteran's death, the Board notes that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  The issue involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id.   

The Board has reviewed the record, which clearly shows that 
the veteran had stomach cancer and that the cause of the 
veteran's death was secondary bleeding from large stomach 
cancer.  During the veteran's lifetime, he was not service-
connected for any disability, and as noted above, service 
connection for stomach cancer, for purposes of accrued 
benefits, is not warranted.  There is no competent evidence 
of a causal relationship between the veteran's fatal stomach 
cancer, first shown to be present many years after service 
and any incident of service, including claimed exposure to 
ionizing radiation.  Rather, the record reflects that the RO 
made numerous attempts to confirm the veteran's exposure to 
ionizing radiation and to obtain a dose estimate.  However, 
as set forth above, the efforts did not yield evidence of 
exposure to a radiogenic risk activity or exposure to 
ionizing radiation.  As such, service connection for the 
cause of the veteran's death is not warranted.  

V.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for 
accrued benefits purposes of for the cause of the veteran's 
death).  Moreover, at the time of his death, the veteran did 
not have any service-connected disabilities; it follows, as 
such, the veteran did not have a permanent, total, service-
connected disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance.  Therefore, her claim for 
Chapter 35 benefits must be denied, as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for stomach cancer, for accrued benefits 
purposes, is denied.  

Service connection for the cause of the veteran's death is 
denied.  

Dependants' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



